Case 2:19-cv-04437-TJH-PLA Document 40 Filed 01/07/21 Page 1 of 3 Page ID #:109



  1    Thomas P. Riley, SBN 194706
       LAW OFFICES OF THOMAS P. RILEY, P.C.
  2    First Library Square
       1114 Fremont Avenue
  3    South Pasadena, CA 91030-3227
  4    Tel: 626-799-9797
       Fax: 626-799-9795
  5    TPRLAW@att.net
  6    Attorneys for Plaintiff
       Innovative Sports Management, Inc.
  7    d/b/a Integrated Sports Media
  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9

  10    Innovative Sports Management, Inc.      CASE NO. 2:19-cv-04437-TJH-PLAx
        d/b/a Integrated Sports Media,
  11

                               Plaintiff,       ORDER GRANTING STIPULATION
  12
                                                OF DISMISSAL OF PLAINTIFF’S
  13
                       vs.                      COMPLAINT AGAINST
  14
                                                DEFENDANTS ELART MIGUEL
        Elart Miguel Coello, et al,             COELLO AND TAKATIS, INC.
  15

  16
                                                                      JS-6
                               Defendants.
  17

  18
             IT IS HEREBY STIPULATED by and between Plaintiff Innovative Sports

  19   Management, Inc. d/b/a Integrated Sports Media, and Defendants ELART MIGUEL
  20
       COELLO and TAKATIS, INC. that the above-entitled action is hereby dismissed with
  21

  22   prejudice against ELART MIGUEL COELLO and TAKATIS, INC.
  23
       ///
  24

  25   ///
  26
       ///
  27

  28   ///

       ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04437-TJH-PLA
       PAGE 1
Case 2:19-cv-04437-TJH-PLA Document 40 Filed 01/07/21 Page 2 of 3 Page ID #:110



  1
             This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).
  2
       Each Party referenced-above shall bear its own attorneys’ fees and costs.
  3

  4

  5

  6
       IT IS SO ORDERED:
  7

  8

  9
                                                            Dated: JANUARY 7, 2021
  10
       The Honorable Terry J. Hatter, Jr
  11   United States District Court
  12
       Central District of California
  13
       ///
  14

  15
       ///

  16   ///
  17
       ///
  18

  19   ///
  20
       ///
  21

  22   ///
  23
       ///
  24

  25   ///
  26
       ///
  27

  28
       ///

       ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04437-TJH-PLA
       PAGE 2
Case 2:19-cv-04437-TJH-PLA Document 40 Filed 01/07/21 Page 3 of 3 Page ID #:111



  1
                           PROOF OF SERVICE (SERVICE BY MAIL)
  2
             I declare that:
  3

  4
                    I am employed in the County of Los Angeles, California. I am over the

  5    age of eighteen years and not a party to the within cause; my business address is First
  6    Library Square, 1114 Fremont Avenue, South Pasadena, California 91030. I am
  7    readily familiar with this law firm's practice for collection and processing of
  8    correspondence/documents for mail in the ordinary course of business.
  9

  10         On December 31, 2020, I caused to serve the following documents entitled:
  11
             [Proposed] ORDER GRANTING STIPULATION OF DISMISSAL OF
  12         PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ELART
  13         MIGUEL COELLO AND TAKATIS, INC.
  14
             On all parties in said cause by mailing same to the defendant’s counsel at the
  15
       following address(es):
  16

  17
             Mr. L. Walker Van Antwerp, III, Esquire (Attorneys for Elart Miguel Coello
  18         L. WALKER VAN ANTWERP LAW OFFICES and Takatis, Inc.)
  19
             523 West 6th Street, Suite 712
             Los Angeles, CA 90071
  20

  21          I declare under the penalty of perjury pursuant to the laws of the United States
  22   that the foregoing is true and correct and that this declaration was executed on
  23   December 31, 2020, at South Pasadena, California
  24

  25
       Dated: December 31, 2020                      /s/Leticia Estrada
  26
                                                     LETICIA ESTRADA
  27

  28


       ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04437-TJH-PLA
       PAGE 3
